                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,

                              Plaintiff,

          v.                                     Case No. 12-00291-18-CR-W-GAF

 RAHMON ALLEN, et al.,

                              Defendants.

                UNITED STATES’ SUPPLEMENT TO MOTION IN LIMINE
                    TO LIMIT IMPEACHMENT OF GOVERNMENT
                  WITNESS WITH IMPROPER PRIOR CONVICTIONS

       The United States of America, moves the Court to limit the defendant’s ability to impeach

three additional Government witnesses, Robert Taylor, Daniel Caraveo, and Terry Hutton, with

prior convictions that are not admissible under Federal Rule of Evidence 609.

I.     Government’s Motion in Limine on 8/21/2019

       On August 21, 2019, the Government filed its Motion in Limine to Limit Impeachment of

Government Witnesses with Improper Prior Convictions. (Doc. #915). That Motion pertained to

Government witnesses Andre Taylor and Ruben Machiche.

       The Government adopts and incorporates the background facts and law set forth in that

Motion.

II.    Three Additional Government Witnesses: Prior Conviction/Impeachment Issue

       The Government supplements its Motion to identify three more Government witnesses:

Robert Taylor, Daniel Caraveo, and Terry Hutton. The Government moves the Court to limit Mr.

Allen’s ability to impeach those three witnesses with prior convictions under Federal Rule of

Evidence 609.




          Case 4:12-cr-00291-GAF Document 922 Filed 08/23/19 Page 1 of 4
       Robert Taylor’s prior convictions are:

       -    On 3/5/2001, pled guilty to trafficking drugs, 2d degree, in Jackson County, Missouri,
            Circuit Court case number CR00-3813-01 – he was given a suspended imposition of
            sentence and three years’ probation

       -    On 8/21/2014, Robert Taylor pled guilty to count one of the second superseding
            indictment here charging him with conspiracy to distribute 1,000 kilograms or more of
            marijuana and 5 kilograms of cocaine in this case- on 4/21/2015, Judge Fenner
            sentenced Robert Taylor to 59 months in prison

       Daniel Caraveo’s prior convictions are:

       -    In /2004, juvenile adjudication for misdemeanor stealing in Texas
       -    In 9/2009, convicted of DWI in Arizona
       -    In 2/2013, arrested in Missouri, but no charges were filed per CaseNet
       Terry Hutton’s prior convictions in 2004 are:

       -    Two counts of assault 1st degree – sentenced to 20 years and 5 years
       -    One count of firing weapon into motor vehicle causing injury and/or death –
            sentenced to ten years
       -    Two counts of armed criminal action – sentenced to 5 years and 10 years

       In 2015, Hutton was convicted/sentenced in Oklahoma for:
       -    Two counts of assault and/or battery with a deadly weapon
       -    One count of discharging firearm into a dwelling
       -    One count of murder 2nd degree
       -    One count of use of vehicle in discharge of a weapon
       -    Three counts of using offensive weapon in a felony
III.   Limits on R. Taylor’s, Caraveo’s, and Hutton’s Potential Impeachment

       The only prior conviction of Robert Taylor that may be used to potentially impeach him is

his felony conviction in this case because it occurred within the past ten years. His prior conviction

for drug trafficking in 2001 is not within the last ten years or “a dishonest act or false statement.”

See Fed. R. Evid. 609(a)(2) and (b).

       Similarly, the only prior conviction of Daniel Caraveo that may be used to potentially

impeach him is his Arizona DWI conviction because it occurred within the past ten years. His



                                                  2

           Case 4:12-cr-00291-GAF Document 922 Filed 08/23/19 Page 2 of 4
prior juvenile adjudication in 2004 is not within the last ten years or “a dishonest act or false

statement.” His February 2013 arrest did not result in charges.

       Similarly, the only prior conviction of Terry Hutton that may be used to potentially

impeach him are his 2015 convictions because they occurred within the past ten years. His 2004

convictions are not within the last ten years or “a dishonest act or false statement.”

                                            Conclusion

       The Government respectfully requests the Court rule that defendant may not use Robert

Taylor’s, Daniel Caraveo’s, or Terry Hutton’s, prior convictions to attempt to impeach them,

except as specified herein, because the remaining convictions are either stale and without any

exceptional circumstance supporting their use or do not involve dishonesty or a false statement.

                                                       Respectfully submitted,

                                                       Timothy A. Garrison
                                                       United States Attorney

                                              By       /s/ Stefan C. Hughes

                                                       Stefan C. Hughes
                                                       Cindi S. Woolery
                                                       Assistant United States Attorneys
                                                       Charles Evans Whittaker Courthouse
                                                       400 East 9th Street, Room 5510
                                                       Kansas City, Missouri 64106
                                                       Telephone: (816) 426-3122




                                                   3

         Case 4:12-cr-00291-GAF Document 922 Filed 08/23/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a copy of the foregoing was delivered on

August 23, 2019, to the CM-ECF system of the United States District Court for the Western

District of Missouri for electronic delivery to counsel of record.

                                                      /s/ Stefan C. Hughes
                                                      Stefan C. Hughes
                                                      Assistant United States Attorney




                                                 4

         Case 4:12-cr-00291-GAF Document 922 Filed 08/23/19 Page 4 of 4
